I must respectfully dissent from the decision of the Full Commission to reverse the decision of the deputy commissioner to deny a change of treating physician and denial of additional medical treatment.
This claim was accepted as compensable via a Form 60 filed on December 28, 2000. All medical treatment has been directed and paid for by defendant. Under N.C. Gen. Stat. § 97-25 defendant is entitled to direct plaintiff's medical care including the selection of the physicians in an accepted claim.
Plaintiff has failed to show that a change of physician is reasonably and medically necessary. Three doctors agree that plaintiff is not a surgical candidate and has reached maximum medical improvement. Dr. Derian is the only physician who opined that plaintiff might benefit from surgery. He did not see plaintiff until three years after her initial injury upon referral from plaintiff's counsel. Greater weight should be given to the opinions of plaintiff's treating physicians, Dr. Orenstein and Dr. Gilmer who have continued to provide treatment to plaintiff since November 2000. Both have reviewed the most recent MRI and seen plaintiff since her evaluation by Dr. Derian. The results of the December 29, 2000 MRI support their conclusions that plaintiff is not a surgical candidate and that she has reached maximum medical improvement. Plaintiff has failed to show that the surgical treatment she is seeking with Dr. Derian is required to effect a cure, give relief or lessen the period of disability.
Therefore I would affirm the decision of the deputy commissioner to deny plaintiff's motion to change physicians and for additional medical treatment.
This the 28th day of June 2005.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER